 

Case 1:18-cv-08653-VEC-SDA Document 222 Filed ose CGE

REGED aD
SDNY PRO SE Grrile.
M2) Ran -2 AMT: OU D. GEORGE SWEIGERT
GENERAL DELIVERY

NEVADA CITY, CA 95959

February 16, 2016

Magistrate Judge Stewart D. Aaron
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

SUBJ: Compliance with ECF no, 195
Your Honor,
Change of Address Issues

1. In anticipation of your recent ORDER (Dkt. 195) the undersigned sent a CHANGE OF
ADDRESS document to the attention of the Clerk of the Court on 2/08/2021. This document was
mailed via U.S. Priority Mail on 2/08/2020, the date of docketing of Defendant’s REPLY (Dkt.
195). This document arrived at the Court’s mail room at 11:38 a.m. on 2/10/2021 (according to
U.S. Postal Service tracking records). As of the date of this letter the Clerk has not docketed these
papers (arrived at the Court on 2/10/2021 as confirmed by tracking number).

2, Face to face conversations have been conducted with employees of the U.S. Postal Service
by the undersigned who have provided a written statement that the undersigned’s correct mailing
address is as follows (the undersigned provides an offer of proof with this instant letter):

D. GEORGE SWEIGERT
GENERAL DELIVERY
NEVADA CITY, CA 95959

3. Considering that the Clerk has not docketed this Change of Address a request is hereby
made that you kindly direct the Clerk to take the appropriate actions to update the Court records
with the proper address. The Clerk’s mailing of your recent ORDER on this date (2/16/2021) is
in error. The undersigned encourages the Court to recognize the Plaintiffs proper address (listed
above).

4, The undersigned Plaintiff expends nearly $8.00 (eight dollars) every time there is
communications sent to this Court. These documents are tracked by U.S. Postal Service tracking
services. Additionally, the undersigned Plaintiff expends nearly $600.00 (six hundred dollars) a
year for PACER Court Access to closely monitor the docket and track communications.

 
 

Case 1:18-cv-08653-VEC-SDA Document 222 Filed 03/02/21 Page 2 of 6

Page two—Sweigert

5. The commotion over the address issue has been driven by the Defendant’s open defiance
to this Court’s orders. The Defendant has claimed he is forced to mail discovery materials to the
Plaintiff. This is incorrect, The Plaintiff has communicated his willingness to receive discovery
documents via e-mail message on numerous times to the Defendant (sce attached).

Clear Error of ORDER Dig. No. 195

6. The undersigned believes the recent issue of the ORDER (Dkt. 195) is in clear error. The
ORDER was apparently issued prematurely as it did not allow the Plaintiff to submit his REPLY
brief (Dkt. No, 196). It appears the Federal Rules of Civil Procedure (Fed. R. Civ. Proc.) Rule 27
allows the Plaintiff to file a REPLY to the Defendant’s RESPONSE (Dkt. 193). For an unknown
reason, the ORDER was issued within the time window of the seven (7) days allocated to the
opposing party to file a REPLY as articulated in Fed. R. Civ. Proc. Rule 27 (Rule 27(a)(3)(A)). It
could appear bewildering as to why the Plaintiff's REPLY (Dkt. 196) was never considered in the
ORDER (Dkt. 195). It is also noteworthy that the REPLY (Dkt. 196) was mailed a day after (24
hours) the CHANGE OF ADDRESS was deposited with the U.S. Post Office on 2/08/2021.

7. As you are aware, the ORDER made an incotrect determination that the Plaintiff's mailing
address was “not valid”. Such a determination is in clear error, as the undersigned’s Motion to
Compel (Dkt. 188) included an exhibit depicting the receipt of three (3) months’ worth of recent
Court mailings. The ORDER (Dkt. 195) provides no authoritative reference on which to base any
decision or observation on what constitutes a “proper address” except for the Defendant's
assertions, relied upon to the Court’s own detriment.

8. As a courtesy to the Clerk’s office a copy of this letter is provided to the appropriate
Associate Justice of the U.S. Supreme Court to monitor the progress of docketing papers to avoid
the appearance of prejudicial misconduct. The undersigned cooperated fully with the wishes of
the magistrate as expressed in the ORDER (Dkt. 195) which remains undocumented by the error
of the Clerk,

Respectfully,

“) b. George SWeigert

(attachments)

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 222 Filed 03/02/21 Page 3 of 6

CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via First Class mail to the following parties on the sixteenth day (16) of
February, two thousand and twenty-one (2021).

 

Sonia Sotomayor, Associate Justice Jason Goodman, CEO

SUPREME COURT OF THE UNITED Multimedia System Design, Inc.
STATES 252 7! Avenue, Apart. #6S

1 First Street, NE New York, NY 10001
Washington, DC 20543.

 

 

 

 

D. GEORGE SWEIGERT
Pro Se Non-Attorney
GENERAL DELIVERY
NEVADA CITY, CA 95939

—V.s47

9:36:22

 
 

Case 1:18-cv-08653-VEC-SDA Document 222 Filed 03/02/21 Page 4 of 6

Jason Goodman<truth@crowdsourcethetruth.org>
2/15/2021 9:46 PM

I do not require your advice with regard to matters pertaining to the US Postal service or this lawsuit.

 

On Feb 15, 2021, at 2:47 PM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:
That's fine.

The address that the Court has is a proper registered address. That will become another issue to clarify
tor the Court based on your resistance.

It is suggested you closely follow the filing papers to be docketed in the Court over the next few
days. PDF copies shall be transmitted of these filings to you via this e-mail message account and a
record provided to the Court as a courtesy fo you,

You may also want to advise the Court of your present non-New York State mailing address.

Best,

D. Geo. Sweigert

 

On 02/15/2021 8:31 PM Jason Goodman <truth@crowdsourcethetruth org> wrote:

Register a proper address with the court I'll follow their directions in deadlines not yours

 

On Feb 15, 2021, at 2:28 PM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:

Dear Sir,
There is a three hour time difference between the East Coast and the West Coast.

You are in defauit on providing discovery via a court order. You must provide this court ordered discovery
or risk further sanctions by the $.D.N.Y

A"YES or NO" answer to the transfer of discovery materials should not be that much of an
inconvenience,

The Court will be advised of your uncooperative non-compliance.

Otherwise, this e-mail address is ready to receive your transfer of discovery materials.

Best,

D. Geo. Sweigert

 

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 222 Filed 03/02/21 Page 5 of 6

On 02/15/2021 3:35 PM Jason Goodman <truth@crowdsourcethetruth.ora> wrote:

I'm gaing to politely ask you to restrict our communications to
Friday. I've made this exception today, on a national holiday,
nonsense and game playing.

business hours Monday through
to inform you | am out of time for your

>> On Feb 14, 2021, at 12:24 PM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:
To: Jason Goodman

1. As you are well aware, the deadline for you to communicate your coo

pération to produce discovery via
electronic means has come and gone.”

2. After consultation with the U.S. Postal Service authorities, they have advised that this is a valid U.S.
mail address:

D. George Sweigert

General Delivery

Nevada City, CA 95959

3. The Court will be advised of thi

$ e-mail message and that you are presently "on the road" at the Port of
Charleston, S.C.

Best,

D. Geo. Sweigert

 

On 02/13/2021 12:48 AM Spoliation Notice <spoliation-notice@mailbox.org> wrote:

Supplemental Message

If you would care to transmit this discovery via Internet e-mail messages we can attempt that exchange
via this e-mail address.

However, if you are interested in this process, YOU must agree to this approach prior to midnight (PST)
2/13/2021 by return e-mail message.

Best,

D. Geo. Sweigert

 
a

Case 1:18-cv-08653-VEC-SDA Document 222 Filed 03/02/21 Page 6 of 6.

 

 
   

,
PLACE THIS LABEL TO THE LEFT OF THE POSTAGE

   

     
     
 
 

US. POSTAGE

oe. USPS TRACKING® NUMBER oo ES 8728

' | i behpaee 2S

| s 'SSFIRMLYTOSEAL —  FLATRATE Ens Beaute 5 apa gob

| \ | POSTAGE RES Bene t Bogit6/2e |
\ ! eSNG BEPREGE 2 anscu
\ | : . aa ,
NO ee y fn aes

Wah
ts

ue
I
|

9505 5067 1486 1047 4217 17

ee

Bed postatservice» | MAIL = [wom = |

 

m Expected delivery date specified for domestic use.
D. GEORGE SWEIGERT

and Priority Mait International® shipm,

ion of faderal law. This package is not for resale. EP14F © U.S. Postal! Service; May 2020; All rights reserved.

@ Most domestic shipments include up to $50 of insurance (restrictions apply).*

 

. GENERAL DELIVERY |
m USPS Tracking® included for domestic and many international destinations. co NEVADA CITY, CA 95959
® Limited international insurance.” | | | | |
gw When used internationally, a customs declaration form is required. =
,

a : = |

*Ingurance does not cover certain items. For details regarding claims exclusions see the oS

Domestic Mail Manual at http://pe.usps.com. . : Yo.
“* See International Mail Manual at hitp://pe.usps.com for availability and imap doaggentrce. AS . |
TO: mi

FLAT RATE ENVELOPE _ aA a a

ONE RATE @ ANY WEIGHT _

60:01 ki

   

TR h\ CKED s INSU RED Tosghedule te Package Pickup, | So istrict Court | |

‘scan the QR code.
New York, New York 10007-1312

 

f the U.S. Postal Service® and is provided sotely for use in sending Priority Mail®

Misuses may be a viol

tat

 

 

 

 

 

 

 

 

 

 

 

 

| ma | eptar May 2020 ae |! Co07 - ( 3 / ~ |

| : OD: 12 1/2 x9 1/2 ~  USPS.COM/PICKUP

This packaging is the property o'

 

a se

 
